Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to the RCE filed 4/12/22.
	Claims 23-42 are pending.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 23, last line, replace the phrase “at least one synchronization signal” with “set of two or more synchronization signals”;
In claim 38, last line, replace the word “one” with “two”.
Authorization for this examiner’s amendment was given in an interview with Bennett David on 4/20/22.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or suggest the claim limitations “a synchronization signal generator configured to transmit wirelessly a set of two or more synchronization signals, each synchronization signal in the set comprising at least one time-dependent signal component, such that, at all times for the duration of the set of two or more synchronization signals, at least one time-dependent signal component in the set of two or more synchronization signals has an amplitude above a predetermined threshold” as now recited in independent claim 23 and similarly recited in the corresponding method claim, independent claim 38.
Magee, US 2006/0109927, is the closest prior art of record. It teaches a synchronizer including a synthesizing unit coupled to a reference oscillator and configured to generate separately synthesized RF signals having relative phase differences.  It teaches an antenna array and a synchronization signal generator (i.e., reference oscillator) which transmits a sinusoidal signal to a plurality of synthesizers or synchronization signal receivers.  However, it does not teach or suggest the above-identified claim limitations of independent claims 23 and 38.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.C.K/
Examiner, AU 2414


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414